Citation Nr: 1739772	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for depression, to include as secondary to service-connected lumbar degenerative disc and joint disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the Veteran's request to reopen a previously denied claim for service connection for depression.
 
In December 2011, the Board reopened the Veteran's claim and remanded the underlying issue of service connection for depression for further development.  In January 2014, the Board again remanded the claim.  

In March 2015, the Board denied service connection for depression, to include as secondary to service-connected lumbar degenerative disc and joint disease.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in May 2016, granted the Veteran's and the Secretary of VA's (the parties') Joint Motion for Remand (JMR), vacated the Board's March 2015 decision denying this claim, and remanded the matter to the Board for further action consistent with the JMR.

In September 2016, the Board remanded the matter for completion of that action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

This claim was previously denied by the Board, in March 2015, and that denial was subsequently appealed by the Veteran to the United States Court of Appeals for Veterans Claims (Court) in April 2015.  In May 2016, the parties filed a Joint Motion for Remand (JMR) in which they noted that both sides agreed that the March 2015 Board denial erroneously relied heavily, as a basis for that denial, on a March 2014 examination opinion which used an incorrect legal standard in forming a negative nexus opinion.  Thus, both parties agreed, as set forth in the JMR, that the case should be remanded and that the Veteran should be afforded another VA examination using the correct legal standard.  After receipt and consideration of the JMR, the Court issued an order remanding the case (Order) for further action consistent with the terms of the JMR (including the new VA examination).  

The incorrect legal standard that the March 2014 examiner used, as discussed in the JMR, was "whether it is at least as likely not that the Veteran's depression was caused or aggravated (permanently worsened beyond natural progression) by the service connected lumbar spine disability."  This standard, the parties agreed, is for application in cases where a preexisting injury or disease is aggravated by qualifying active service, in which case the veteran may be entitled to service connection on a direct service connection basis.  It is not, however, for application where aggravation of a non-service-connected condition by a service-connected condition is concerned, in which case the veteran may be entitled to service connection on a secondary service connection basis.

As the parties noted in the JMR, Allen explained that "aggravation," in this context (i.e., as used in claims for secondary aggravation), means any increase in disability, as distinguished from the more specific form of the term "aggravation" used in 38 U.S.C. § 1153, which authorizes compensation for an increase in disability resulting from aggravation during service of an injury or disease which existed before service.  See Allen v. Brown, 7 Vet. App. 439, at 445, 448-49 (1995) (en banc); 38 C.F.R. § 3.310(a)-(b) (2015); Roper v. Nicholson, 20 Vet. App. 173, 181 (2006).  Where secondary aggravation is found, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen, 7 Vet. App. at 448.  In contrast, whether a non-service-connected condition has "permanently worsened" is germane to the inquiry undertaken when addressing whether a preexisting condition has been aggravated by service.  See 38 U.S.C. § 1153; Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that "evidence of temporary flare-ups . . . alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened."); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."); see also 38 C.F.R. § 3.306(a) (2016).

In September 2016, pursuant to the parties' JMR and the Courts' Order remanding the claim to the Board, the Board in turn remanded the claim for another nexus opinion applying the correct legal standard.  Specifically, in pertinent part, the Board directed that "the examiner [was] to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused OR aggravated his current depression."

The Board instructed that the term "aggravation" means any increase in severity of a nonservice-connected disease or illness that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

However, when, pursuant to the Board's remand, the Veteran was afforded another VA examination in November 2016, the examiner was asked to opine on whether "the Veteran's depression [was] at least as likely as not aggravated beyond its natural progression by his/her service connected lumbar degenerative disc & joint disease with left lower extremity radiculopathy."  He was instructed that "the Court has held that temporary or intermittent flare-ups of a preexisting disability are not sufficient to be considered 'aggravation' unless the underlying condition, as contrasted to the symptoms, was worsened."  The Board finds, unfortunately, that this instruction again applied the wrong legal standard, and as a result, the opinion itself is, here again, based on an incorrect legal standard.  The Court's previous holding in Hunt that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened," is for application in cases of service connection on a direct basis for preexisting injuries or diseases, not, in the Board's opinion, in cases where service connection is sought for secondary aggravation of a non-service-connected disability.  See Hunt, 1 Vet. App. 292, 297.  As such, the examination did not fulfill the terms of the JMR, in that it again failed to apply the correct legal standard.  

The Court has held that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran has a right to compliance with the Court's May 2016 Order in this claim, and the appeal must be remanded yet again by the Board in order for a medical opinion applying the appropriate legal standard to be obtained.

On remand, either an addendum opinion should be obtained, or the Veteran should be afforded a new VA examination, and the examiner should be instructed simply to (a) review the Veteran's claims file, including the recently submitted private Psychological Evaluation, and (b) opine on whether there has been any increase in the Veteran's depression as a result of his service-connected lumbar spine disability.

The examiner should not be instructed that "temporary or intermittent flare-ups of a preexisting disability are not sufficient to be considered 'aggravation' unless the underlying condition, as contrasted to the symptoms, was worsened."

Accordingly, the case is REMANDED for the following action:

1. Return the record to the VA examiner who rendered the November 2016 and March 2014 medical opinions.  The record, including the private Psychological Evaluation received in July 2017, and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the above-mentioned VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected lumbar spine disability caused OR aggravated his current depression.

The term "aggravation" means any increase in severity of a nonservice-connected disease or illness that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology of the Veteran's depression that is proximately due to or the result of a service-connected disease or injury.

Specifically, the examiner is to review the June 2007, March 2008, and February 2009 VA treatment notes and the September 2008 letter from a private physician indicating that the Veteran's the lumbar spine disability may have aggravated his depression.

The examiner should also review the private Psychological Evaluation received in July 2017 and the treatment notes discussed therein.

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner's report must include a complete rationale for all opinions expressed.

2.  After completing the above actions, to include any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




